Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed August 3, 2021, claims 1, 3-5, 12, and 14-16 are amended. 


2. Applicant amendments to claims 1, and 12 changes the scope of the claims, by adding the following limitation, in lines 6-8, “… checking, by the radio transceiver station, whether the data packet comprises at least one bit in a header of the data packet to indicate a request for a data packet tunneling; ...”. The addition made to the claims introduce new issue which requires further consideration and / or search.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469